Citation Nr: 1226436	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in August 2010 a transcript of the proceeding has been associated with the claims file.  

As provided in the December 2010 Board remand, the RO denied the Veteran's petition to reopen his claim for service connection for peripheral neuropathy in an October 2008 rating decision finding that he had not submitted new evidence to reopen it.  Specifically, the RO found that that the Veteran did not appeal the December 2005 rating decision which initially denied his service connection claim.  However, the Board finds that the Veteran filed a timely notice of disagreement in January 2006.  Thereafter, the RO issued a November 2006 statement of the case on the peripheral neuropathy claim and the Veteran thereafter perfected his appeal.  As such, the December 2005 rating decision did not become final and the Board will not address the issue of whether new and material evidence has been submitted sufficient to reopen the claim.  

The Board remanded this matter in December 2010 and again in September 2011 for further evidentiary development.  The RO substantially complied with the instructions of these remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter now returns for appellate review.  





FINDING OF FACT

The Veteran has not been shown to have peripheral neuropathy that is causally or etiologically related to his military service, including to herbicide exposure.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2005 with regard to the claim for service connection for peripheral neuropathy.  In letters dated in September 2008 and September 2011, the Veteran was provided with additional notice regard how to substantiate a claim for peripheral neuropathy, as well as how VA determines the disability rating and effective date.  The letters addressed all of the notice elements and although they were provided after the initial adjudication of the Veteran's claim in December 2005, the claim was subsequently readjudicated in an April 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  Per the September 2011 Board remand instructions, the RO obtained additional treatment records from Adena Hospital as well as the VA Medical Center in Chillicothe, Ohio.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In addition, the Veteran was afforded a VA examination in January 2011 and October 2011 in connection with his claim for service connection for peripheral neuropathy.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the October 2011 VA examination and opinion obtained in this case is adequate, as it is predicated on a full reading of the records contained in the Veteran's claims file.  The opinion considers all of the pertinent evidence of record, to include the Veteran's medical records, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for peripheral neuropathy has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his peripheral neuropathy was caused by herbicide exposure.  To afford the Veteran every possible opportunity, the Board will also assess whether he is entitled to direct service connection.    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  Id. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Id. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id. § 3.307(d)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for peripheral neuropathy.

The evidence of record shows that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  Therefore, he has a current disability, and the first element of the claim of service connection is established.  

The Veteran's service personnel records indicate that he was assigned to the 71st Evacuation Hospital in the Republic of Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed during such service to certain herbicide agents, including Agent Orange.  

Further, peripheral neuropathy is considered a disorder for which a presumption based on herbicide exposure is warranted under § 3.309(e) assuming that peripheral neuropathy becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active duty.  As such, the issue is whether the competent evidence shows that the Veteran's peripheral neuropathy manifested within a year of his exposure.  The Veteran's service personnel records indicate that the Veteran was assigned to the 71st Evacuation Hospital up until March 1969.  

The Veteran's service treatment records indicate that the Veteran's lower extremities were found to be normal during his July 1967 pre-induction and April 1969 separation examinations.  The Veteran expressly denied any problems with his lower extremities in the April 1969 report of medical history associated with his separation examination.  

Post-service medical records include a December 2002 treatment note which indicates that the Veteran's neurology was generally intact.  A March 2003 VA note which indicates that that Veteran had trouble sitting for too long as his knees and legs would go numb, he indicated that his right hip seemed to go numb and burn.  The Veteran's straight leg raising, hip range of motion, and quads were strong and within normal limits.  His pulses were present into the feet with diminished left femoral pulse.  The Veteran's pedal pulses were normal.  A VA annual comprehensive review dated in October 2003 which indicates chronic low back pain.  A February 2005 treatment note includes chronic back pain with occasional radiation into the right lateral leg or into the groin and testicle and occasional numbness into the leg.  The Veteran was diagnosed with degenerative disc disease, sciatic, and radiculopathy.  An October 2005 treatment note provides that the Veteran had symptoms primarily into the right hip form the lower back.  There is reference of an EMG study which showed polyneuropathy with numbness and paresthesias into the feet. He was diagnosed with peripheral neuropathy at that time.  A VA psychiatry note dated in July 2008 which provides that the Veteran has a history of degenerative disk disease and peripheral neuropathy.  In this treatment note, the Veteran reported that he was in pain and had trouble walking which the examiner attributed to his low back pain and sciatica.  An October 2008 treatment indicates a history of complaints of numbness, tingling, and loss of strength in the bilateral lower extremities, and a diagnosis of peripheral neuropathy.  A November 2008 EMG showed acute bilateral S1 radiculopathy of the lower extremities and mild underlying sensorimotor peripheral polyneuropathy of the lower extremities.  A February 2009 note indicates that the Veteran had been evaluated for his chronic back pain and an EMG showed acute radiculopathy.  The provider indicated that the MRI showed L4-L5 spinal canal stenosis with multiple areas of mild to moderate lumbar spinal canal stenosis.

A March 2009 letter from a private physician at Adena Hospital indicated that the Veteran had persistent axial back pain with a radicular component over the years and wished to pursue surgery.  An April 2009 private operative note indicates that the Veteran's lumbar stenosis, foraminal stenosis at L4-5 with spondylolisthesis at L405, grade 1.  

A November 2010 letter from the Veteran's physician indicates that the Veteran had both clinical examination evidence of peripheral neuropathy as well as confirmation of the disorder through an EMG in September 2005.  In this letter, the physician indicated that peripheral neuropathy has many causes and that Agent Orange exposure is highly suspect when peripheral neuropathy is encountered, in part, with diabetes mellitus, PTSD, essential tremor, hypogondism, and erectile dysfunction.  

During a January 2011 VA examination, the Veteran reported that his right foot began to hurt in the late 1980s/early 1990s and that his hands began about 10 years ago (in or about 2000).  The Veteran indicated that he has constant discomfort that increased throughout the day, to include numbness and tingling in the hands and feet.  He had difficulty with prolonged standing and walking.  The Veteran was diagnosed with left upper extremity CTS and bilateral lower extremity S1 radiculopathy with underline general polyneuropathy.  The examiner opined that the Veteran's neuropathies are less likely than not related to his service and/or herbicide exposure.  The examiner pointed to the Veteran's statements of onset in the late 1980s and 1990s. He also indicated that the Veteran's service treatment records are silent for any complaints and there is also documentation of back injures and pain while being treated at the VA.  As such, the examiner indicated that the Veteran's radiculopathy and CTS is less likely than not related to his service.  

An October 2011 VA examination report indicates that the Veteran was diagnosed with peripheral polyneuropathy and lumbar radiculopathy of the bilateral lower extremities.  The Veteran complained of mild to moderate intermittent pain, paresthesias and/or dysethesias, and numbness of the left upper and lower extremity and right lower extremity.  The examiner found that the Veteran's lower extremity neuropathy/radiculopathy is multifactoral.  He then pointed to the Veteran's back injury as a component of the neuropathy as well as the Veteran's history of smoking and alcohol abuse.  The examiner pointed to the fact that the Veteran was diagnosed with degenerative joint disease in 2004 and back surgery in 2009 to support his conclusion that the claimed condition is less likely than not incurred in or caused by service.  The examiner also indicated that there was no evidence suggesting that the Veteran had his symptoms within one year of service as the Veteran has reported suffering from symptoms in the 1980s.  

During the Veteran's March 2007 Board hearing, he testified that he did not remember seeking medical treatment for this condition within a year of service discharge.  There is no competent evidence of record which indicates that the Veteran's peripheral neuropathy manifested to a degree of 10 percent within one year of his herbicide exposure.  As such, the Veteran cannot benefit from presumptive service connection.  Although the Veteran is not entitled to service connection under the presumptive provisions, this does not preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

The Veteran's service treatment records are completely absent for any diagnosis, notation, or complaint regarding the Veteran's extremities.  In fact, the Veteran testified that he first experienced symptoms in his extremities in the 1980s.  This gap in time weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

In addition, there is no medical evidence of record relating peripheral neuropathy or any residuals to the Veteran's active military service, to include as based on his exposure to herbicides.  The Veteran testified that he is currently treated for peripheral neuropathy.  The treatment note indicates continued treatment for this disorder.  However, no medical record evidences a nexus between peripheral neuropathy and service.  

In fact, the only positive evidence in this case consists of the Veteran's own personal contentions that his peripheral neuropathy is related to active service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In this case, however, although the Veteran may be competent to describe symptoms of peripheral neuropathy, he is not competent to comment on the etiology of such a disease.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between bladder cancer and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between his peripheral neuropathy and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Considering the evidence of record as a whole and the Veteran's credible testimony before the Board that he developed peripheral neuropathy many years after his discharge from service, the Board acknowledges that the Veteran genuinely believes that his neuropathy is related to Agent Orange exposure during active military service.  There is, however, nothing in the record to support a finding that there is a link between the Veteran's service and the claimed disability.  However, the regulations dealing with presumptive service connection limits service connection to those whose peripheral neuropathy manifested within one year of exposure to herbicides.  In this case, it would be within one year of 1969, when he was in service in the 71st Evacuation Hospital.  Even if the Veteran's opinion is accorded some probative value, it does not outweigh the evidence of record which shows that the Veteran did not manifest symptoms of neuropathy until many years after service discharge.  Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy; there is no doubt to be resolved.  As such, service connection for peripheral neuropathy is denied.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive or direct grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


